Exhibit 10.10
 
 

 
SCHEDULE
to the
March 1, 2007 Master Agreement
dated as of [trade date of first transaction / signature date if no transaction]
between
 
UBS AG
and
UBS Managed Futures (Aspect) LLC
(“Party A”)
 
(“Party B”)



Part 1
Termination Provisions


(a)            “Specified Entity” means:


(i)           for Party A for the purpose of:


Section 5(a)(v) of this
Agreement,                                                                UBS
Securities LLC and UBS Limited,
Section 5(a)(vi) of this
Agreement,                                                               none,
Section 5(a)(vii) of this
Agreement,                                                              none,
Section 5(b)(iv) of this
Agreement                                                                none;
and


(ii)           for Party B for the purpose of:


Section 5(a)(v) of this
Agreement,                                                                the
Investment Adviser of Party B,
Section 5(a)(vi) of this
Agreement,                                                               the
Investment Adviser of Party B,
Section 5(a)(vii) of this
Agreement,                                                              the
Investment Adviser of Party B,
Section 5(b)(iv) of this
Agreement                                                                none.


(b)
“Specified Transaction” has the meaning specified in Section 14 of this
Agreement and also means repurchase agreements, reverse repurchase agreements,
securities lending agreements, forward contracts, precious metals transactions,
letters of credit reimbursement obligations, indebtedness for borrowed money
(whether or not evidenced by a note or similar instrument) and any amounts
payable under exchange traded derivative agreements between one party to this
Agreement (or any Credit Support Provider or applicable Specified Entity of that
party) and the other party to this Agreement (or any Credit Support Provider or
applicable Specified Entity of that other party).



(c)
The “Cross Default” provisions of Section 5(a)(vi) of this Agreement apply to
Party A and to Party B with the addition of the following at the end:



“however, an Event of Default does not occur under either (1) or (2) above if
such party demonstrates to the reasonable satisfaction of the other that (a) the
event or condition referred to in (1) or the failure to pay referred to in
(2) is, or is due to, a failure to pay caused by an error or omission of an
administrative or operational nature; (b) funds were available to such party to
enable it to make the relevant payment when due; and (c) the relevant payment is
made within three Local Business Days following receipt of written notice from
an interested party of the failure to pay.”


“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise as principal or surety or otherwise) for the payment or
repayment of any money.
 

 
 
19

--------------------------------------------------------------------------------

 

 
“Threshold Amount” means:
 
(i)  
for Party A:  an amount equal to 2% of shareholders’ equity (however described)
of Party A as shown on the most recent annual audited financial statements of
Party A; and

 
(ii)  
for Party B, or any Credit Support Provider or Specified Entity of Party B:  the
lesser of USD 10,000,000 (or the equivalent in other currencies) and an amount
equal to 2% of Net Asset Value (as defined in Part 5 below) of Party B.

 
(d)  
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of this Agreement
will apply to Party A and Party B.

 
(e)  
The “Automatic Early Termination” provision of Section 6(a) of this Agreement
applies to Party A and does/does not apply to Party B.

 
(f)  
Payments on Early Termination for the purpose of Section 6(e) of this
Agreement:  (i) Loss applies; and (ii) the Second Method applies.

 
(g)  
“Termination Currency” means a currency in which payments are required to be
made under a Confirmation for a Terminated Transaction, that is selected by the
Non-defaulting Party or non-Affected Party, or, if there are two Affected
Parties, as agreed between the parties or, failing agreement or if the currency
selected is not freely available, the Termination Currency is U.S. Dollars.

 
(h)  
Additional Termination Event.  The following are Additional Termination Events
for which Party B is the Affected Parry:

 
(A)  
Decline in Net Asset Value.  Party B’s Net Asset Value (as at the last day of
any calendar month (such date, “X”)) declines by (i) 15% or greater within one
calendar month of X, or (ii) 30% or greater within 3 calendar months of X or
(iii) 40% or greater within 12 calendar months of X;

 
(B)  
Minimum Partnership Capital/Net Asset Value.  The Partnership Capital/Net Asset
Value of Party B is equal to or less than (i) 50% of Party B’s Partnership
Capital/Net Asset Value as of the signing of this agreement or (ii) 50% of Party
B’s Partnership Capital/Net Asset Value as of the 31st December of the previous
calendar year;

 
(C)  
Change of Adviser.  Aspect Capital Limited (the “Investment Adviser”) ceases to
be the investment adviser to Party B;

 
(D)  
Change in Management.  Either Michael Adam or Anthony Todd ceases to be actively
involved in and responsible for the management of the assets of Party B (as
reasonably determined by Party A);

 
(E)  
Failure to Deliver Net Asset Value Statement.  Party B fails to deliver a
statement of its Net Asset Value or its monthly investment report on or before
the third Local Business Day of Party A notifying Party B (whether in writing or
orally) of Party B’s failure to provide the report on the required delivery date
specified in Part 3 of this Schedule; and

 
(F)  
Change in Regulatory Status.  The Investment Adviser ceases to be regulated by a
recognized regulatory body in a FATF (Financial Action Task Force) country.

 

 
20

--------------------------------------------------------------------------------

 

Part 2
 
Tax Representations
 
(a)  
Payer Tax Representations.  For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, PROVIDED THAT it is not a breach of this
representation where reliance is placed on sub-clause (ii) above and the other
party does not deliver a form or document under Section 4(a)(iii) by reason of
material prejudice to its legal or commercial position.
 
(b)  
Payee Tax Representations.  For the purpose of Section 3(f) of this Agreement,
Party A and Party B make no representations.

 
 

 
21

--------------------------------------------------------------------------------

 

Part 3
 
Agreement to Deliver Documents
 
For the purposes of Sections 3(d), 4(a)(i) and (ii) of this Agreement, each
party agrees to supply the following documents:
 
PARTY REQUIRED
FORM/DOCUMENT/
DATE BY WHICH
COVERED BY SECTION
TO DELIVER DOCUMENT:
CERTIFICATE:
TO BE DELIVERED:
3(d) REPRESENTATION:
       
Party A and Party B
Evidence of the authority
On or before execution of
Yes
 
and true signatures of each
this Agreement and each
   
official or representative
Confirmation forming a part
   
signing this Agreement or
of this Agreement.
   
Confirmation on its behalf.
           
Party B
Opinion of Party B’s legal
On or before execution of
Yes
 
counsel in a form
this Agreement.
   
satisfactory to Party A
     
regarding (inter alia) the
     
power and authority of Party
     
B to enter into this
     
Agreement and
     
Transactions hereunder.
           
Party B
Evidence reasonably
On or before execution of
Yes
 
satisfactory to Party A
this Agreement.
   
authorising Party B’s
     
execution of this Agreement
     
and each Confirmation and
     
performance of Party B’s
     
obligations.
           
Party B
Annual Audited
As soon as practicable but
Yes
 
Financial Statements
in any event within 90
     
days of the end of each
     
financial year
         
Party B
Copy of the monthly
Within 15 days of the last
Yes
 
investment report
Local Business Day in
   
prepared by the
each calendar month
   
investment adviser and
     
sent to investors, to
     
include NAV information,
     
performance
     
commentary/attribution,
     
and summary portfolio
     
information
           
Party B
Confirmation of the NAV
Within 15 days of the last
Yes
 
and NAV per share of Party
Local Business Day in
 




 
22

--------------------------------------------------------------------------------

 




 
B to be provided directly
each calendar month
   
from Party B’s Administrator
           
Party B
Any other information which
Upon request of Party A
Yes
 
Party A may reasonably
     
request from Party B from
     
time to time
           
Party B
Letter of Process Agent of
On or before execution of
Yes
 
Party B confirming
this Agreement.
   
acceptance of appointment.
           
Party B
Certified copy of the
On or before execution of
Yes
 
resolution of Party B’s
this Agreement.
   
Board of Directors (or
     
equivalent authorising
     
documentation) authorising
     
the execution and delivery
     
of this Agreement and each
     
Confirmation and
     
performance of its
     
obligations hereunder.
   






 
23

--------------------------------------------------------------------------------

 

Part 4
 
Miscellaneous
 
(a)  
Address for Notices.  For the purpose of Section 12(a) of this Agreement:

 
Address for notices or communications to Party A:


For a particular Transaction, the address, telex number or facsimile number
specified in the Confirmation and for any other notice the address specified
below:
 
Address:                      100 Liverpool Street, London EC2M 2RH
Attention:                    Credit Risk Management - Documentation Unit /
Legal Department
Facsimile no:               +44 20 7567 4406 / +44 20 7568 9247
Telephone no:            +44 20 7567 8000
 
Address for notices or communications to Party B:
 
Address:                      PLEASE ADVISE
Attention:
Telex:                           Answerback:
Facsimile:                    Telephone:
Electronic Messaging Details:
 
(b)  
Process Agent.  For the purpose of Section 13(c) of this Agreement:  For Party
A:  not applicable.  For Party B:  [please state the name and permanent address
(in England and Wales) of the process agent that you have appointed to receive
court papers as your agent in the event of legal proceedings in England.]

 
(c)  
Offices.  The provisions of Section 10(a) of this Agreement apply to Party A and
Party B.

 
(d)  
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
Party A is a Multibranch Party and may act through its branches in any of the
following territories or countries:  England and Wales, Australia, Hong Kong,
United States of America, Singapore, and Switzerland.  Party B is not a
Multibranch Party.
 
(e)  
Calculation Agent.  The Calculation Agent is Party A, unless otherwise specified
in the Confirmation for the relevant Transaction.

 
(f)  
Credit Support Document.  Details of any Credit Support Document for Party A and
Party B:  not applicable.

 
(g)  
Credit Support Provider.  Credit Support Provider means for Party A and Party B,
not applicable.

 
(h)  
Governing Law.  This Agreement is governed by and must be construed in
accordance with English law.

 
(i)  
Netting of Payments.  Subparagraph (ii) of Section 2(c) of this Agreement
applies except for FX and Currency Option Transactions and energy commodity
transactions where subparagraph (ii) of Section 2(c) does not apply.  Payments
in FX and Currency Option Transactions are netted with payments in other FX and
Currency Option Transactions in the same currency but not with Transactions
other than FX and Currency Option Transactions.  Payments in energy commodity
transactions are netted with other payments in energy commodity transactions in
the same currency but not with Transactions other than energy commodity
transactions.

 
 

 
24

--------------------------------------------------------------------------------

 
 
 
(j)  
“Affiliate” has the meaning specified in Section 14 of this Agreement.

 
 


 
25

--------------------------------------------------------------------------------

 

Part 5
 
Other Provisions
 
(a)  
Set-off.  Without affecting the provisions of the Agreement requiring the
calculation of certain net payment amounts, all payments under this Agreement
will be made without set-off or counterclaim; provided, however, that upon the
designation of an Early Termination Date following an Event of Default, or a
Termination Event under Section 5(b)(iv) or Section 5(b)(v), in addition to and
not in limitation of any other right or remedy (including any right to set off,
counterclaim, or otherwise withhold payment or any recourse to any Credit
Support Document) under applicable law the Non-defaulting Party or non-Affected
Party (in either case, “X”) may without prior notice to any person set off any
sum or obligation (whether or not arising under this Agreement and whether
matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
the Defaulting Party or Affected Party (in either case, “Y”) to X or any
Affiliate of X against any sum or obligation (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by X or any Affiliate of X to Y and, for this purpose, may
convert one currency into another at a market rate determined by X. If any sum
or obligation is unascertained, X may in good faith estimate that sum or
obligation and set-off in respect of that estimate, subject to X or Y, as the
case may be, accounting to the other party when such sum or obligation is
ascertained.  Nothing in this Agreement shall create or be deemed to create any
charge under English law.

 
(b)  
Representations.  Section 3(a) of this Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of the word
“; and” for the full stop at the end of Section 3(a)(v) and the addition of
Section 3(a)(vi) as follows:

 
 
“(vi)
No Agency.  It is entering into this Agreement and each Transaction as principal
(and not as agent or in any other capacity, fiduciary or otherwise).”

 
(c)  
Waiver Of Jury Trial.  Each party waives, to the fullest extent permitted by
law, any right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this agreement or any credit support document or any
transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party or any credit support provider has represented, expressly or
otherwise, that the other party would not seek to enforce this waiver in the
event of any such suit, action or proceeding and (ii) acknowledges that it and
the other party have entered into this agreement and any credit support
document, as applicable, in reliance on, among other things, the mutual waivers
and certifications in this section.

 
(d)  
Consent to Recording.  Each Party (i) consents to the recording of all telephone
conversations between trading, operations and marketing personnel of the parties
and their Affiliates in connection with this Agreement or any potential
Transaction; (ii) agrees to give notice to such personnel of it and its
Affiliates that their calls will be recorded; and (iii) agrees that in any
Proceedings, it will not object to the introduction of such recordings in
evidence on the ground that consent was not properly given.

 
(e)  
Scope of Agreement.  Upon the effectiveness of this Agreement and unless the
parties to this Agreement otherwise agree in writing, by specific reference to
this Agreement, that this provision does not apply, all Derivative Transactions
(as defined below) then outstanding, or which may be entered into thereafter,
between the parties, including Transactions entered into by the parties through
Offices, if any, listed in Part 4(d), are deemed to be Transactions governed by
this Agreement and any confirmation or other confirming evidence of the
Transaction is deemed to be a Confirmation.

 
‘Derivative Transaction’ means any transaction (including an agreement with
respect thereto) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction,
 

 
26

--------------------------------------------------------------------------------

 

cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, weather index transaction,
bullion/precious metal transaction, base meta’ transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest, or
any other similar transaction (including any option with respect to any of these
transactions) and any combination of these transactions.
 
ISDA Definitions.  (i) The provisions of the 1998 FX and Currency Option
Definitions (as published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and the Foreign
Exchange Committee) (the “1998 FX Definitions”) are hereby incorporated in their
entirety and shall apply to any FX Transaction or Currency Option Transaction as
defined in Section 1.12 and Section 1.5, respectively, of Article 1 of the 1998
FX Definitions (each an “FX Transaction” or “Currency Option Transaction”,
respectively) entered into by the parties hereto (unless, in relation to a
particular FX Transaction or Currency Option Transaction, as otherwise specified
in the relevant Confirmation) ; and
 
(ii) The provisions of the 2005 ISDA Commodity Definitions (as published by the
International Swaps and Derivatives Association, Inc.) (the “Commodity
Definitions”) are hereby incorporated in their entirety and shall apply to any
Transaction as defined in Section 1.1 of Article 1 of the Commodity Definitions
(each a “Commodity Transaction”) entered into by the parties hereto (unless, in
relation to a particular Commodity Transaction, as otherwise specified in the
relevant Confirmation) .
 
(f)           Relationship between the Parties.  This Agreement is amended by
the addition of Section 15 as follows:
 
“15.           Relationship between the Parties.
 
Each party is deemed to represent to the other party on the date on which it
enters into a Transaction (absent a written agreement between the parties that
expressly imposes affirmative obligations to the contrary for that Transaction):
 
(a)  
Non Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 
(b)  
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.

 
(c)  
Status of Parties.  The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.”

 
References in this clause to a “party”, for UBS AG and where the context allows,
includes any Affiliate of UBS AG.
 
(g)
Prior Agreements.  This Agreement supersedes all Agreements between the parties
entered into prior to the execution of this Agreement governing any Specified
Transaction between the parties and all confirmations for

 

 
27

--------------------------------------------------------------------------------

 

those Specified Transactions supplement, form part of, and are subject to this
Agreement, such confirmations are Confirmations and such Specified Transactions
are Transactions.  For the purposes of this provision the definition of
Specified Transaction is as defined in Section 14 of the Master Agreement,
amended by the deletion of the words “, subject to the schedule,” from the first
line and “this Agreement or” from the final line.
 
(h)           Agreements.  Section 4 of this Agreement is amended by the
addition of Section 4(f) as follows:
 
       "(f)
Physical Delivery.  In respect of any physically settled Transactions, it will,
at the time of delivery, be the legal and beneficial owner, free of liens and
other encumbrances, of any securities or commodities it delivers to the other
party; and, in addition, with respect to any breach of this Section 4(f),
Section 5(a)(ii) of this Agreement is amended by the insertion of a full stop
after “Agreement” on the fifth line and the deletion of the remainder of the
Section.”

 
(i)           Failure to Pay or Deliver.  For Party B only, Section 5(a)(i) is
deleted in its entirety and replaced by:
 
 
(i)  
Failure to Pay or Deliver.  Failure by Party B to make, when due, any payment
under this Agreement or any delivery under Section 2(a)(i) or 2(e) required to
be made by it.”

 
(j)
Further Representation of Party B.  In addition to its representations under
Section 3, Party B represents to Party A (which representations are deemed to be
repeated by Party B on each date on which any Transaction exists) that:

 
(i)  
It has appointed the Investment Adviser to act as its agent for all purposes
under this Agreement (including, without limitation, for the purpose of entering
into Transactions on its behalf) (each such Transaction an “Agency
Transaction”); and

 
(ii)  
Any person (including, without limitation, the Investment Adviser and any person
representing or purporting to represent the Investment Adviser) signing the
Agreement or any Confirmation, and any such person entering into any
Transaction, is authorised to do so on behalf of Party B.

 
(k)
Further Agreements of Party B.  In addition to its agreements under Section 4,
Party B agrees with Party A that, so long as either party has or may have any
obligations under this Agreement:

 
(i)  
Any amounts payable by Party A under this Agreement are deemed satisfied when
paid to an account as instructed by the Investment Adviser.

 
(ii)  
Party B is bound as principal of any Agency Transaction entered into by the
Investment Adviser or any other person representing or purporting to represent
the Investment Adviser, despite any lack of power or authority on the part of
the Investment Adviser or such other person.

 
(l)
Reliance on Notices.  Except as otherwise stated herein, each party may rely
upon any oral or written notices and instructions reasonably believed to be
originated from the other party or its duly authorised agent (including, for
Party B, the Investment Adviser) and does not incur any liability to the other
party in acting in accordance with those notices and instructions.

 
(m)
Termination Notice.  Section 6(b)(i) of this Agreement is modified by the
addition of the words “and in any event within one Local Business Day,” after
the words “promptly upon becoming aware of it,” in the first and second lines
thereof.

 
(n)
Definitions.  Section 14 is amended to include the following definition in its
appropriate alphabetical position:

 

 
28

--------------------------------------------------------------------------------

 

‘Net Asset Value’ or ‘NAV’ means the result in U.S. Dollars of subtracting the
total value of all liabilities (including but not limited to the aggregate
mark-to-market value of all trading positions constituting liabilities) from the
total value of all assets (including but not limited to cash, deposit accounts
and instruments, securities, and the aggregate mark-to­-market value of all
trading positions constituting assets).  For purposes of this computation,
amounts denominated in a currency other than U.S. Dollars are converted to U.S.
Dollars at the then-prevailing spot rate.
 
(o)
Break clause for Transactions.  Party A may, by giving 3 Local Business Days’
notice to Party B, designate an Early Termination Date for any Transaction on
each anniversary of the trade date of that Transaction, in which case the
Transaction is Cash-Settled under Section 17 of the ISDA 2000 Definitions, using
Cash Price Settlement Method and Quotation Rate of Mid.

 
(p)           Indian transactions
 
For any Transaction that references a share listed on a stock exchange in India,
Party A and Party B:
 
(1)  
consent to the other party providing any Indian government or regulatory
authority with any information regarding it and the Transaction as required
under Indian regulations or as requested by any Indian government or regulatory
authority;

 
(2)  
agree to provide to the other party any additional information that the other
party considers necessary or appropriate in order for that other party to comply
with any such regulations or requests;

 
(3)  
represent to the other that the Transaction is not being entered into for the
benefit or account of, or pursuant to or in connection with any back-to-back
transaction with:  (i) a Person Resident in India as the term is used in the
Foreign Exchange Management Act, 1999 (the “Act”), or , (ii) a “Non-Resident
Indian”, a “Person of Indian Origin” or an “Overseas Corporate Body”, as those
terms are used in the Foreign Exchange Management (Deposit) Regulations 2000 as
notified by the Reserve Bank of India or (iii) any entity or person that is not
regulated (as that term is used in the Securities and Exchange Board of India
(Foreign Institutional Investors Amendment) Regulations, 2004) (each, a
“Restricted Entity”);

 
(4)  
represent to the other that it is not a Restricted Entity; and

 
(5)  
agree not to, directly or indirectly, sell, transfer, assign, novate or
otherwise dispose of the Transaction to or for the benefit or account of any
Restricted Entity.

 
(q)           Taiwanese transactions
 
For any Transaction that references a share listed on a stock exchange in
Taiwan, Party A and Party B each represent to the other that:
 
(1)  
it is not entering into the Transaction for the benefit or account of, or
pursuant to or in connection with any back-to back transaction with (A) any
residents of the People’s Republic of China (“PRC”), corporations in the PRC, or
corporations outside the PRC that are beneficially owned by residents of the PRC
or (B) any residents of the Republic of China (“Taiwan”), corporations in
Taiwan, or corporations outside Taiwan that are beneficially owned by residents
of Taiwan.

 
(2)  
it will not, directly or indirectly, sell, transfer, assign, novate or otherwise
dispose of the Transaction to or for the benefit or account (i) any residents of
the PRC, corporations in

 
 
 
29

--------------------------------------------------------------------------------

 

the PRC, or corporations outside the PRC that are beneficially owned by
residents of the PRC or (ii) any residents of Taiwan, corporations in Taiwan, or
corporations outside Taiwan that are beneficially owned by residents of Taiwan.
 
(3)  
details of the Transaction (including the identity of the parties) may, (1) upon
request or order by any competent authority, regulatory or enforcement
organisation, governmental or otherwise, including the stock exchange on which
the underlying shares are listed, (2) as required by applicable law, rules,
regulations, codes or guidelines (whether having the force of law or otherwise),
be disclosed in accordance with such request, order, law, rules, regulations,
codes or guidelines (whether such disclosure is to be made to third parties or
otherwise).  By entering into the Transaction, each party agrees to such
disclosure and releases the other (and its subsidiaries and affiliates) from any
duty of confidentiality owed to it in relation to such information.

 
 
(r)           Chinese transactions
 
For any Transaction that references a share listed on a stock exchange in
People’s Republic of China (“PRC”), Party A and Party B each represent to the
other that:
 
(1)  
it is not entering into the Transaction for the benefit or account of, or
pursuant to or in connection with any back-to back transaction with any Domestic
Investor or any person for the account of any Domestic Investor.

 
(2)  
it will not, directly or indirectly, sell, transfer, assign, novate or otherwise
dispose of the Transaction, directly or indirectly, to any Domestic Investor or
any person for the account of any Domestic Investor.

 
(3)  
details of the Transaction (including identity of the parties) may (a) upon
request or order by any competent authority, regulatory or enforcement
organisation, governmental or otherwise, including without limitation, the
Securities and Futures Bureau of the Financial Supervisory Commission of the
Republic of China, and including the stock exchange on which the underlying
shares are listed, (b) as required by applicable law, rules, regulations, codes
or guidelines (whether having the force of law or otherwise), be disclosed in
accordance with such request, order, law, rules, regulations, codes or
guidelines (whether such disclosure is to be made to third parties or
otherwise).  By entering into the Transaction, each party agrees to such
disclosure and releases the other (and its subsidiaries and affiliates) from any
duty of confidentiality regarding such disclosure.

 
“Domestic Investor” is defined in the Administrative Rules of Securities
Accounts of China Securities Depository and Clearing Corporation Limited and
includes the following:
 
(i)  
PRC citizens resident in the PRC (excluding Hong Kong, Macau and Taiwan);

 
(ii)  
PRC citizens resident outside the PRC who are not permanent residents of another
country or permanent residents of Hong Kong, Macau or Taiwan;

 
(iii)  
Legal persons registered in the PRC (excluding Hong Kong, Macau and Taiwan).

 
“PRC citizens” used in the rules do not include persons who are permanent
residents of Hong Kong, Macau or Taiwan.
 
“Legal persons registered in the PRC” excludes foreign entities incorporated or
organised in other jurisdictions even though they may have an office (i.e. a
branch) in the PRC.
 
 
 
30

--------------------------------------------------------------------------------


 
 
Exhibit 10.10 - Image page 31 [image08.jpg]

 
 
31

--------------------------------------------------------------------------------

 

Paragraph 11.  Elections and Variables
 
(a)           Base Currency and Eligible Currency.
 
(i)    “Base Currency” means United States Dollars.
 
(ii)    “Eligible Currency” means the Base Currency,
 
(b)           Credit Support Obligations.
 
(i)            Delivery Amount, Return Amount and Credit Support Amount.
 
(A) “Delivery Amount” has the meaning specified in Paragraph 2(a).
 
(B) “Return Amount” has the meaning specified in paragraph 2(b).
 
(C) “Credit Support Amount” has the meaning specified in Paragraph 10
 
(ii)
Eligible Credit Support.
The following items will qualify as “Eligible Credit Support” for the party
specified:

 



 
Party A
Party B
Valuation Percentage
       
(A)  cash in an Eligible Currency
N/A
YES
100%
       
(B)  negotiable debt obligations having a residual maturity of not more than one
year issued by any of the following governments:
- United States of America (US Treasury Department issues only)
- Germany
- France
N/A
YES
98%
       
(C)  negotiable debt obligations having a residual maturity of more than one
year but less than or equal to 5 years issued by any of the following
governments:
- United States of America (US Treasury Department issues only)
- Germany
- France
N/A
YES
96%
       
(D)  negotiable debt obligations having a residual maturity of more than 5 years
but less than or equal to 10 years issued by any of the following governments:
- United States of America (US Treasury Department issues only)
N/A
YES
94%

 

 
 
11

--------------------------------------------------------------------------------

 


 
        - Germany - France
 
 
 

 
In the case of (B) to (D) only is so far as they are denominated in the domestic
currency of the country or Euro in the case of Euro member countries,
 
(iii)           Thresholds.
 
(A)  
“Independent Amount” means with respect to Party A:  Zero
“Independent Amount” means with respect to Party B:  an amount agreed between
the parties at the time of trading.

 
(B)  
“Threshold” means with respect to Party A:  Infinity
“Threshold” means with respect to Party B:  zero

 
provided however that if an Event of Default has occurred and is continuing with
respect to such party, such party’s Threshold shall be zero.
 
(C)  
“Minimum Transfer Amount” means with respect to Party A:  USD 500,000
“Minimum Transfer Amount” means with respect to Party B:  USD 50,000.

 
provided however that if an Event of Default has occurred and is continuing with
respect to such party, such party’s Minimum Transfer Amount shall be zero.
 
(D)  
Rounding.  The Delivery Amount and the Return Amount will be rounded up and down
respectively to the nearest integral multiple of USD 50,000.

 
(c)    Valuation and Timing.
 
 
(i)
“Valuation Agent” means, Party A, acting in good faith and a commercially
reasonable manner.

 
 
(ii)
“Valuation Date” means any Local Business Day.

 
 
(iii)
“Valuation Time” means the close of business in the Relevant Market on the Local
Business Day first preceding the Valuation Date or date of calculation, as
applicable.

 
For the purposes of this provision, “Relevant Market” means
 
(a)  
with respect to the calculation of Value, the principal market in which the
relevant Eligible Credit Support is traded; and

 
(b)  
with respect to the calculation of Exposure, the location most closely
associated with the relevant Transaction;

 

 
12

--------------------------------------------------------------------------------

 

each as determined by the Valuation Agent , or as otherwise agreed between the
parties.
 
(iv)           “Notification Time” means 1:00 p.m., London time, on the Local
Business Day.
 
(d)           Exchange Date.  “Exchange Date” has the meaning specified in
Paragraph 3(c)(ii).
 
(e)           Dispute Resolution.
 
(i)  
“Resolution Time” means 1:00 p.m., London time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 4.

 
(ii)  
Value.  For the purpose of Paragraphs 4(a)(4)(i)(C) and 4(a)(4)(ii), the Value
of the outstanding Credit Support Balance or of any transfer of Eligible Credit
Support or Equivalent Credit Support, as the case may be, will be calculated as
follows:  disputes over value will be resolved by the Valuation Agent seeking
three bid quotes as of the relevant Valuation Date or date of Transfer from
parties that regularly act as dealers in the securities or other property in
question.  The Value will be the mean of the Base Currency Equivalent of the
arithmetic mean of the bid prices obtained by the Valuation Agent multiplied by
the nominal amount of such security, plus any income which, as of such date, has
accrued but not yet been paid in respect of the security to the extent not
included in such price as of such date, multiplied by the applicable Valuation
Percentage.

 
(iii)  
Alternative.  The provisions of Paragraph 4 will apply.

 
(f)           Distributions and Interest Amount.
 
(i)  
Interest Rate.  The “Interest Rate” in relation to each Eligible Currency
specified below will be:

 
Eligible Currency                                          Interest Rate
 
 
US DOLLARS
Fed Funds as quoted on Telerate page 118

 
(ii)  
Transfer of Interest Amount.  The transfer of the Interest Amount will be made
on or within 5 Local Business Days after the last Local Business Day of each
calendar month and on any other Local Business Day as agreed between the parties
thereafter.

 
(iii)  
Alternative to Interest Amount.  The provisions of Paragraph 5(c)(ii) will
apply.

 
 
(g)           Addresses for Transfers.
 

 
13

--------------------------------------------------------------------------------

 

Party A:                 UBS AG
100 Liverpool Street
London EC2M 2RH
 
Tel:  44 20 7567 2684
Fax; 44 20 7567 3894
 
For the attention of the Collateral Manager
 
Party B:                 PLEASE ADVISE
 
(h)           Other Provisions.
 
(i) The definition of “Value” in Paragraph 10 of the Annex shall be amended as
follows:
 
(a) by deleting the words under (B) and replacing with:
 
“a security, the Base Currency Equivalent of the bid price obtained by the
Valuation Agent multiplied by the nominal amount of such security, plus any
income which, as of such date, has accrued but not yet been paid in respect of
the security to the extent not included in such price as of such date,
multiplied by the applicable Valuation Percentage, if any; and”
 
(b) by adding at the end of sub-paragraph (i) thereof;
 
“Provided that for a Valuation Date which is an Early Termination Date
designated or deemed to have occurred as a result of an Event of Default or an
Additional Termination Event, the Valuation Percentage shall be deemed to be
100%.”
 
(ii) The final paragraph of Paragraph 3(a) is replaced by:
 
“If a demand for transfer of Eligible Credit Support or Equivalent Credit
Support is received by the Notification Time, then the relevant transfer must be
made not later than the close of business on that Local Business Day, and if the
demand is received after the Notification Time, then the relevant transfer must
be made not later than the close of business on the next following Local
Business Day.”
 
(iii) This Annex, including the act of transfer (disposition) itself, will be
governed and construed in accordance with English law.
 



 
14

--------------------------------------------------------------------------------

 

Exhibit 10.10 - Image page 15 [image09.jpg]
 
15 

--------------------------------------------------------------------------------